COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  EJ MADISON, LLC,                                §
                                                                  No. 08-17-00229-CV
                    Appellant,                    §
                                                                    Appeal from the
  v.                                              §
                                                                   205th District Court
  PRO-TECH DIESEL, INC., A Texas                  §
  Corp.                                                         of El Paso County, Texas
                                                  §
                    Appellee.                                    (TC# 2015-DCV2479)
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 22ND DAY OF NOVEMBER, 2019.


                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.